[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                 JULY 5, 2005
                                No. 04-16172                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                             BIA No. A79-089-298

GREGORY JEAN-CHARLES,

                                                         Petitioner,

      versus

U.S. ATTORNEY GENERAL,
                                                  Respondent.
                        __________________________

                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                         _________________________
                                  (July 5, 2005)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Gregory Jean-Charles, a native and citizen of Haiti, through counsel,

petitions for review of the Board of Immigration Appeals’ (“BIA”) decision

affirming the Immigration Judge’s (“IJ”) order denying his claim for asylum, 8
U.S.C. § 1158, and withholding of removal under the Immigration and Nationality

Act (“INA”), 8 U.S.C. § 1231(b)(3)(A). Because Jean-Charles’s removal

proceedings commenced after April 1, 1997, the effective date of the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-

208, 110 Stat. 3009 (Sept. 30, 1996) (“IIRIRA”), this case is governed by the

permanent provisions of the INA, as amended by IIRIRA. Gonzalez-Oropeza v.

U.S. Attorney Gen., 321 F.3d 1331, 1332 (11th Cir. 2003).

      On appeal, Jean-Charles argues that the IJ erred in denying his application

for asylum and withholding of removal because the IJ’s adverse credibility

determination is not supported by substantial evidence. In response, the

government maintains that this Court does not have jurisdiction to review Jean-

Charles’s challenge to the IJ’s adverse credibility determination because he failed

to exhaust his administrative remedies, thus precluding appellate review.

Additionally, Jean-Charles argues that (1) substantial evidence did not support the

IJ’s finding that he was not a refugee, and (2) substantial evidence did not support

the IJ’s finding that it was not more likely than not that he would be persecuted if

he returned to Haiti.

      We reject the government’s argument that we lack jurisdiction in this case.

However, we find that substantial evidence clearly supports the IJ’s conclusion

                                          2
that Jean-Charles did not suffer persecution in Haiti due to his political activities

and thus, was not eligible for asylum or for withholding of removal.

      PETITION DENIED.




                                           3